Citation Nr: 1722877	
Decision Date: 06/20/17    Archive Date: 06/29/17

DOCKET NO.  08-36 941A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for hypertension, to include as secondary to stress associated with an acquired psychiatric disorder.

2.  Entitlement to service connection for chronic headaches, claimed as migraines, to include as secondary to stress associated with an acquired psychiatric disorder.

3.  Entitlement to service connection for a chronic respiratory disability, claimed as chronic obstructive pulmonary disease (COPD), to include as secondary to stress associated with an acquired psychiatric disorder.

4.  Entitlement to service connection for hyperlipidemia, to include as secondary to stress associated with an acquired psychiatric disorder.

5.  Entitlement to service connection for a left foot disorder. 

6.  Entitlement to service connection for a right foot disorder. 

7.  Entitlement to service connection for fibromyalgia.
8.  Entitlement to service connection for a left knee disorder. 

9.  Entitlement to service connection for a sinus disorder. 


REPRESENTATION

Appellant represented by:	Hugh K. Nisbet, Jr., Attorney at law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Carole Kammel, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty, including active duty for training (ACDUTRA), in the Army National Guard from July 1978 to December 1978, July 1986 to January 1987, August 1990 to September 1990, May 1999 to June 1999, and May 2000.  She also had multiple periods of inactive duty training (INACDUTRA) during the time period from December 1982 to June 2002, as a member of the Army National Guard. 

This appeal comes, in part, before the Board of Veterans' Appeals (Board) by order of the United States Court of Appeals for Veterans Claims (hereinafter "the Court") in August 2012, which granted a joint motion for remand (JMR), in pertinent part, and returned issues numbered one (1) through four (4) on the title page back to the Board for further action consistent with the JMR.  These issues originally arose from a September 2007 rating decision by the Indianapolis, Indiana, Regional Office (RO) of the Department of Veterans Affairs (VA). 

In April 2011, the Veteran testified at a video conference hearing before the undersigned Veterans Law Judge on issues numbered one (1) through four (4) on the title page.  A copy of the hearing transcript is of record.

In July 2013, the Board remanded issues numbered one (1) through four (4) on the title page to the RO for additional development.  The requested development has been accomplished and these matters have returned to the Board for further appellate consideration.  

Also before the Board in July 2013 was the issue of entitlement to an acquired psychiatric disorder (other than PTSD).  By a December 2016 rating action, the RO awarded a 50 percent rating to the service-connected PTSD and depressive disorder, effective April 15, 2011.  The RO based its decision, in part, on a VA examiner's  opinion that the Veteran's PTSD and depressive disorder were co-morbid disabilities and that the depressive disorder was a progression of the PTSD.  Thus, the issue of entitlement to service connection for an acquired psychiatric disorder (other than PTSD) has been resolved and no longer remains before the Board for appellate consideration.  

This appeal also stems from an April 2014 rating action issued by the Indianapolis RO.  By that rating action, the RO denied service connection for issues numbered five (5) through nine (9) on the title page.  The Veteran appealed these determinations to the Board.  

The issue of entitlement to service connection for sleep apnea has been raised by the record in a July 2016 Report of General Information (see VA Form 27-0820, Report of General Information, dated in July 2016), in that the attorney advised that the Veteran submitted sleep apnea with her appeal dated May 24, 2014.  If the Veteran is claiming service connection for this disorder, she should file a claim on the appropriate form, or identify the claim previously filed and any adjudication thereof, as well as a notice of disagreement, if filed.

The appeal is REMANDED to the RO.  VA will notify the Veteran if further action is required on her part.


REMAND

A preliminary review of the record finds that the issues on appeal are not ready for appellate disposition because of an outstanding hearing request by the Veteran.

On her May 2016 Form 9, Substantive Appeal, the Veteran checked a box indicating that she was appealing all issues on appeal that had been addressed by the RO in Statement and Supplemental Statements of the Case.  She also requested a videoconference hearing before the Board.  A review of the Veteran's electronic record found that she has not withdrawn the hearing request.  She is entitled to a hearing on appeal in these matters, and her request must be honored.  38 C.F.R. § 20.700 (2016).  Therefore, the appeal must be remanded so the Veteran can be scheduled for a videoconference hearing on the issues on appeal as she has requested.  38 C.F.R. § 20.704 (2016).

Accordingly, the case is REMANDED to the RO for the following action:

Schedule the Veteran for a videoconference hearing on the following issues:  (i) entitlement to service connection for hypertension, to include as secondary to stress associated with an acquired psychiatric disorder; (ii) entitlement to service connection for chronic headaches, claimed as migraines, to include as secondary to stress associated with an acquired psychiatric disorder; (iii) entitlement to service connection for a chronic respiratory disability, claimed as COPD, to include as secondary to stress associated with an acquired psychiatric disorder; (iv) entitlement to service connection for hyperlipidemia, to include as secondary to stress associated with an acquired psychiatric disorder; (v) entitlement to service connection for a left foot disorder; (vi) entitlement to service connection for a right foot disorder; (vii) entitlement to service connection for fibromyalgia; (viii) entitlement to service connection for a left knee disorder; and, (ix) entitlement to service connection for a sinus disorder;  

Notify the Veteran and her attorney of the date and time of the hearing in accordance with 38 C.F.R. § 20.704(b).  A copy of the notice of that hearing should be placed in the Veteran's Veterans Benefits Management System (VBMS) electronic record.  After the hearing is conducted, or if the Veteran withdraws the hearing request or fails to report for the scheduled hearing, the electronic record should be returned to the Board in accordance with appellate procedures.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
BARBARA B. COPELAND 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).


